
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16


Summary of Executive Officer Compensation

        Our executive officers are at will employees. The current base salary
for each of our executive officers is:

James C. Burrows, $500,000
Paul A. Maleh, $450,000
Gregory K. Bell, $375,000
Monica G. Noether, $375,000
Arnold J. Lowenstein, $375,000
Wayne D. Mackie, $375,000

        On February 21, 2008, the compensation committee of our board of
directors set the performance goals, target amounts and maximum amounts payable
in respect of fiscal year 2008 for performance awards granted under our cash
incentive plan to our executive officers. These performance awards will be
payable only to the extent certain performance goals, based on objective
business criteria specified by the compensation committee of our board of
directors, are achieved in fiscal 2008. These performance goals will be based on
criteria that include, for James C. Burrows, net revenue and earnings per share;
for Gregory K. Bell, net revenue, earnings per share and the performance of our
business consulting platform; for Paul A. Maleh, net revenue, earnings per share
and the performance of our finance platform; for Monica G. Noether, net revenue,
earnings per share and the performance of our litigation and applied economics
platform; for Arnold J. Lowenstein, net revenue and earnings per share; and for
Wayne D. Mackie, net revenue and earnings per share. The target and maximum
amounts payable in cash or stock to these executive officers under these
performance awards in respect of fiscal 2008 are as follows: Dr. Burrows—target
of $1,800,000 and maximum of $2,800,000; Dr. Bell—target of $1,500,000 and
maximum of $2,500,000; Mr. Maleh—target of $1,500,000 and maximum of $2,500,000;
Dr. Noether—target of $1,500,000 and maximum of $2,500,000;
Mr. Lowenstein—target of $800,000 and maximum of $1,200,000; and
Mr. Mackie—target of $500,000 and maximum of $750,000. Additionally, Drs. Bell
and Noether and Messrs. Lowenstein and Maleh can receive further performance
awards under our cash incentive plan based on the revenues they source.

        On October 29, 2008, the executive committee of our board of directors
approved the promotion of Paul Maleh to the position of Chief Operating Officer.
In connection with this promotion, on October 29, 2008, our compensation
committee approved changes to Mr. Maleh's compensation. Mr. Maleh's salary
increased for fiscal 2009 to an annual rate of $450,000. In addition, Mr. Maleh
was granted 31,341 shares of our restricted common stock, 50% of which will vest
on October 29, 2011 and 50% of which will vest on October 29, 2012, subject to
the deferral of vesting to a later date if and to the extent necessary to ensure
that Mr. Maleh's compensation for a particular fiscal year remains deductible
under Section 162(m) of the Internal Revenue Code. Mr. Maleh's targets and
performance metrics for annual incentive compensation and annual equity
incentive compensation for fiscal 2008 performance were not changed. With
respect to fiscal 2009 performance, Mr. Maleh's incentive compensation targets
will be $675,000 of cash incentive compensation and $650,000 of long-term equity
incentive compensation. For fiscal 2009, the performance factors for Mr. Maleh
are expected to be based solely on corporate performance metrics. We expect that
the performance metrics and details of Mr. Maleh's targets for annual incentive
compensation and annual equity incentive compensation for fiscal 2009
performance will be determined by our compensation committee at the time our
compensation committee makes its determinations for fiscal 2009 incentive
compensation for our other executive officers.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.16

